      Case 3:18-cv-00097-GEC Document 53 Filed 01/24/20 Page 1 of 1 Pageid#: 941




                             IN THE UNITED STATES DISTRICT            COURTf1EPUTY
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                  CHARLOTTESVILLE DIVISION

MICHAEL DONALDSON,                                   )
                                                     )
         Plaintiff,                                  )       Civil Action No. 3:18CV00097
                                                     )
V.                                                   )       VERDICT FORM
                                                     )
TRAE-FUELS, LLC and                                  )       By: Hon. Glen E. Conrad
ENVIROTECH SERVICES, INC.,                           )       Senior United States District Judge
                                                     )
         Defendants.                                 )



Do you find from a preponderance of the evidence that the plaintiff has met his_burden of proof in
establishing each element of his claim that the defendants terminated his employment on the basis of
disability, in violation of the ADA?



                   'f_\D____
Answer yes orno. _ _                                                                     --~--~- --       ---




If you answered "yes" to this question, your verdict will be for the plaintiff. If you answered "no" to
this question your verdict will be for the defendants.




     I / '2 v/ / 2.01.0
DATE                                                         SIGNATURE O FOREP,~RSON


                                                           Lt'n   fVoLJ4.e-'z-Yt
                                                            PRINTED NAME OF FOREPERSON
